          Case 3:20-cv-02013-VC Document 30 Filed 06/04/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  UNITED STATES OF AMERICA,                        Case No. 20-cv-02013-VC
                 Plaintiff,
                                                   ORDER RE MOTION TO STAY
          v.

  ONE PARCEL OF REAL PROPETRY
  LOCATED AT 9414 PLAZA POINT
  DRIVE, MISSOURI CITY, TEXAS,
  77459,
                 Defendant.

       Andrade’s request to have 14 days to respond to the motion to stay is granted. A full

response is due 14 days from the date of this order. A hearing on the motion will take place July

1, 2020 at 1:30 p.m. by Zoom. Meanwhile, the government must conduct a careful, responsible,

and conservative assessment of what truly cannot be disclosed to Andrade. If the Court

determines that the government is reflexively and unnecessarily withholding documents from

Andrade, it will consider sanctioning the lawyers and law enforcement entities involved.


       IT IS SO ORDERED.

Dated: June 4, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
